PER CURIAM:
Randolph Murrell, appointed counsel for Leroy Abner Gibbs, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the consolidated appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Gibbs’s conviction, revocation of supervised release, and total sentence are AFFIRMED.